UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-CSR Certified Shareholder Report of Registered Management Investment Companies Investment Company Act File Number: 811-07338 Capital World Growth and Income Fund, Inc. (Exact name of registrant as specified in charter) 333 South Hope Street Los Angeles, California90071 (Address of principal executive offices) Registrant's telephone number, including area code: (213) 486-9200 Date of fiscal year end: November 30 Date of reporting period: May 31, 2007 Vincent P. Corti Capital Research and Management Company 333 South Hope Street Los Angeles, California90071 (Name and address of agent for service) Copies to: Kathryn A. Sanders O’Melveny & Myers LLP 400 South Hope Street Los Angeles, California90071 (Counsel for the registrant) ITEM 1 – Reports to Stockholders [logo - American Funds®] The right choice for the long term® Capital World Growth and Income Fund [photo
